Case 2:20-cv-07805-JFW-AS Document 3 Filed 09/03/20 Page 1 of 3 Page ID #:8



1

2

3

4

5
                                                               JS-6
6

7

8                         UNITED STATES DISTRICT COURT

9               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   HENAREH SIAVOSH,                         CASE NO. CV 20-07805-JFW(AS)

12                     Petitioner,            ORDER OF DISMISSAL
13         v.

14   UNITED STATES OF AMERICA,

15                     Respondent.

16

17                                  I.   BACKGROUND
18

19        On August 25, 2000, Henareh Siavosh (“Petitioner”), a federal

20   prisoner proceeding pro se, filed an untitled motion (“Motion”),
21   stating that he seeks compassionate release “due to the COVID-19
22
     pandemic and under the CARES ACT and 18 U.S.C. § 3582(c)-2.”
23
     (Docket No. 1).
24

25
          To the extent Petitioner has filed a motion for release,
26

27   Petitioner’s     Motion   is    DENIED    without   prejudice    based   on

28   Petitioner’s failure to provide any supporting facts.
Case 2:20-cv-07805-JFW-AS Document 3 Filed 09/03/20 Page 2 of 3 Page ID #:9



1         To the extent Petitioner’s Motion can be construed as a
2    Petition for Writ of Federal Habeas Corpus pursuant to 28 U.S.C. §
3
     2241, the Motion is DENIED without prejudice because Petitioner
4
     (1) has failed to identify the proper Respondent, the name of the
5
     person having custody of him; (2) has failed to plainly state
6
     “[t]he statutory or other basis for the exercise of jurisdiction
7

8    by this Court,” in violation of Central District Local Rule 8-1

9    and Fed.R.Civ.P. Rule 8(a); (3) has alleged vague and conclusory

10   “claims,” in violation of Fed.R.Civ.P. Rule 8(a) and 8(d); and (4)
11   does not appear to challenge the manner, location or conditions of
12
     the execution of his sentence, see Hernandez v. Campbell, 204 F.3d
13
     861, 864 (9th Cir. 2000).
14

15
          To    the   extent   Petitioner      is       seeking   the    appointment     of
16

17   counsel,     Petitioner’s      request        is     DENIED.         There    is    no

18   constitutional right to appointed counsel in a civil action.                       See
19   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); accord
20
     Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998).                   The decision
21
     to appoint counsel is within “the sound discretion of the trial
22
     court and is granted only in exceptional circumstances.”                      Agyeman
23
     v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir.
24

25   2004)(internal     quotation      marks       omitted).        To   decide    whether

26   exceptional circumstances exist, the Court must evaluate both “the

27   likelihood    of   success   on    the    merits      and    the    ability   of   the
28

                                               2
Case 2:20-cv-07805-JFW-AS Document 3 Filed 09/03/20 Page 3 of 3 Page ID #:10



 1   petitioner    to   articulate   his    claims   pro    se   in   light   of   the
 2   complexity of the legal issues involved.”             Terrell v. Brewer, 935
 3
     F.2d 1015, 1017 (9th Cir. 1991)(quoting               Wilborn v. Escalderon,
 4
     789 F.2d 1328, 1331 (9th Cir. 1986)).           Based on the sparseness of
 5
     the allegations in the Motion, the Court cannot conclude that
 6
     Petitioner’s “claims” are potentially meritorious or that the facts
 7

 8   or legal issues involved in the case are unusually complex. Nothing

 9   in this Order is intended to preclude Petitioner from retaining

10   counsel on his own.
11

12
                                           II.   ORDER
13

14
           ACCORDINGLY, IT IS ORDERED that the Motion is denied without
15
     prejudice.
16

17         LET JUDGMENT BE ENTERED ACCORDINGLY.

18
     DATED: September 3, 2020
19
20

21                                                      JOHN F. WALTER
                                                 UNITED STATES DISTRICT JUDGE
22

23   Presented by:
24

25               /s/
              ALKA SAGAR
26   UNITED STATES MAGISTRATE JUDGE

27

28

                                             3
